UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4526


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DUANE MCATEE,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    John Preston Bailey,
Chief District Judge. (5:13-cr-00017-JPB-JES-1)


Submitted:   January 3, 2014                 Decided:   October 21, 2014


Before KING, GREGORY, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Katy J. Cimino, Assistant Federal Public Defender, Kristen M.
Leddy,   Research  and   Writing  Specialist,   Clarksburg, West
Virginia, for Appellant.      William J. Ihlenfeld, II, United
States Attorney, Paul T. Camilletti, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Duane   McAtee    appeals          his   six-month       sentence       entered

pursuant to his conviction for contempt of court.                       McAtee contends

that his sentence is procedurally and substantively unreasonable.

We dismiss the appeal as moot.

             On January 6, 2014, while this appeal was pending, McAtee

was released from incarceration.             We may address sua sponte whether

an issue on appeal presents “a live case or controversy . . . since

mootness goes to the heart of the Article III jurisdiction of the

courts.”     Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 197 (4th Cir.

2002)   (internal    quotation       marks      omitted).           Because    McAtee   has

already served his term of imprisonment and has not identified any

collateral    consequences      of    it,       there    is     no    longer    any     live

controversy regarding the length of his confinement.                           Therefore,

his challenge to his sentence is moot.                  See United States v. Hardy,

545 F.3d 280, 283-84 (4th Cir. 2008).

             Accordingly, McAtee’s appeal is dismissed as moot.                          We

dispense     with    oral     argument       because          the    facts     and    legal

contentions    are   adequately       presented          in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                DISMISSED




                                            2